Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1-3 and 5-6
Claims 1 and 5 recites the limitation “the other end.” There is insufficient antecedent basis for this limitation in the claim since there is only one feedback line recited in claim 1. Claims 2-3 and 6 are also rejected for being dependent on a rejected base claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami et al (US 9, 789,588 B2) hereinafter Kawa.
Regarding Claim 1 Kawa teaches (Fig 2-4) a cylinder having an output member (4) accommodated in a cylinder hole (10) provided in a housing and moveable up and down in the cylinder while valve 11 is open see Col.7, lns. 42-62) by the seal section (38)  when the valve rod (7) is in a second position, wherein compressed air is supplied from one end of the compressed air flow passage (33), and the other end of the compressed air flow passage (33) is open to an outside air via passage (43) (Fig 2-4) (note: passage 33 is upstream  and passage 32 is downstream connected via recess 35 depending on position of valve 11. See Fig 2-4 Col.7, lns. 42-62)
Allowable Subject Matter
Claims 2-3 are objected to but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 4 is allowed. Claims 5-6 would be allowable if rewritten to overcome the above stated 112(b) rejection. Regarding Claim 4 the prior art fails to teach the limitation that requires a plurality of bypass passages connecting to connect the first valve chamber and the valve rod passage, one bypass passage being spaced from at least one other bypass passage, wherein a predetermined pressure loss by the plurality of bypass passages occurs when the valve rod and the sheath chamber move relative to each other. Regarding Claims 5-6 the prior art fails to teach the limitation that requires wherein a compressed air flow passage formed between the first valve rod passage and the second valve rod passage is configured so as to have a closed region sealed by the pair of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel Nathaniel E. Wiehe can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIY TEKA/             Primary Examiner, Art Unit 3745